Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner has considered information disclosure statements filed on 6/15/16 and 6/2/21.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract contains claim language; for example “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, 8, and 13 are objected to because of the following informalities:  The Examiner recognizes that claim 1 has been translated into English and the wording is awkward or inconsistent in some lines of the claim, thus the following listing identifies those lines:
Claim 1:
In line 6: “reflective peripheral zone referred to as primary mirror” (suggested amendment: primary mirror in the reflective peripheral zone). Appropriate correction is required.
In line 8-9: “useful zone” (suggest amendment: change all occurrences to “reflecting zone”).
In lines 11-12: “associated with an optical aberrations correct at the exit of which is situated” (suggested amendment “associated with an optical aberrations corrector wherein light at the exit of the optical aberration corrector enters” 
In line 15: “the head component” (suggested amendment “the single head pupil component”.

In line 20: “useful zone” (suggested amendment: change all occurrences to “reflecting zone”).
In line 26: “the optical module” (suggested amendment “optical imaging module”).
In clam 4, line 2: “useful zone” (suggest amendment: change all occurrences to “reflecting zone”).
In claim 8, lines 3-5: “a first …a second…a third...lens.” (suggested amendment “a first aspherical lens... a second aspherical lens…a third aspherical lens... lens.”)
In claim 13, line 2: “claim 1, wherein the optical pathway(s) is (are)” (suggested amendment “claim 10, wherein the optical pathway is in the Visible”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest an optical imaging module having an optical axis and comprising on this axis: a single-pupil head component with hyper-hemispherical entrance field with refractive entrance surface and
concave exit face as seen from outside the component, with refractive central zone and reflective peripheral zone referred to as primary mirror, and comprising a secondary mirror with predetermined useful associated with an optical aberrations .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nizani Zvi (W020070135236) teaches dual field of view optics.
This application is in condition for allowance except for the following formal matters: 
Abstract and claim objections detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH